Citation Nr: 0630880	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-01 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of a veteran.


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky in which the RO denied the 
benefit sought on appeal.  The veteran had active duty 
service from March 1975 until his death in March 1991.  The 
appellant is the remarried widow of the veteran; and she 
appealed the August 2004 rating determination to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 

FINDINGS OF FACT

1. The appellant was the veteran's lawful spouse at the time 
of his death in March 1991.  

2. The appellant's marriage to the veteran was terminated by 
his death in March 1991; and the appellant was subsequently 
awarded DIC benefits.

3. The appellant remarried in March 1998 and has been married 
to the same spouse ever since.

4. At the time of her remarriage, the appellant was under the 
age of 57 years.

5. The appellant's DIC benefits were terminated at the time 
of her remarriage.


CONCLUSION OF LAW

The appellant is not eligible for VA DIC benefits as the 
remarried widow of a veteran as a matter of law. 38 U.S.C.A. 
§§ 103, 1311 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.50, 
3.55 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA. 
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim." Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
When the law and not the evidence is dispositive of the 
claim, the VCAA is not applicable. Id., at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet. App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable. Sabonis v. Brown, 6 Vet. App. 426 
(1994).

B.  Law and Analysis 

The appellant and the veteran were married in June 1977; and 
the veteran died in March 1991 while on active duty. See 
appellant's April 1991 application for DIC compensation; 
March 1991 death certificate.  The appellant subsequently 
received DIC benefits, as she was determined to be a 
surviving spouse of the veteran.  A surviving spouse for VA 
purposes is defined as a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death; and (1) who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
fault of the spouse; and (2) has not remarried or has not 
since the death of the veteran lived with another person of 
the opposite sex and held himself/herself out openly to the 
public to be the spouse of such other person. 38 U.S.C.A. § 
101(3) (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.50(b), 3.53 
(2006).  

The appellant's DIC benefits were terminated upon her 
remarriage in March 1998. See March 1998 letter from the RO.  
At the time of her remarriage, the appellant was 47 years 
old. See March 1998 marriage license.  Based upon the 
evidence of record, it appears that the appellant is still 
currently married to the same spouse.  The appellant's 
compensation was terminated due to the general rule that 
entitlement to VA benefits as a surviving spouse terminates 
with the remarriage of the surviving spouse; and those 
benefits cannot be reinstated until the subsequent marriage 
has ended, such as by death, divorce, or annulment. See 38 
U.S.C.A. 
§ 103(d); 38 C.F.R. § 3.55.  Recent legislation has carved 
out some limited exceptions to this rule, providing for 
specific benefits to certain surviving spouses whose 
remarriages are still intact.  Specifically, in the Veterans 
Benefits Act of 2002, retention of CHAMPVA benefits was 
authorized for surviving spouses who remarried after the age 
of 55. Pub. L. 107-330, § 101(a), 116 Stat. 2820 (2002) 
(codified at 38 U.S.C.A. § 103(d)(2)(B)).  The following 
year, legislation was enacted permitting surviving spouses 
who remarried after the age of 57 to retain additional VA 
benefits, such as DIC and dependents' educational assistance. 
See Veterans Benefits Act of 2003, Pub. L. 108-123, § 101(a), 
117 Stat. 2651 (2003) (codified at 38 U.S.C.A. § 
103(d)(2)(B)).

The appellant asserts that her DIC benefits should be 
restored based on the Veterans Benefits Act of 2003 that 
became effective January 1, 2004. See 38 U.S.C.A. § 
103(d)(2)(B).  However, it is clear that the appellant was 
under the age of 57 when she remarried; and as such, she is 
not eligible to qualify under the amendment.  The appellant 
does not dispute the fact that she did not meet the age 
requirements of the Veterans Benefits Act of 2003 at the time 
of her remarriage; rather, she contends that the age 
requirement set forth in the amendment is unconstitutional as 
it discriminates against remarried surviving spouses under 
the age of 57. See October 2004 notice of disagreement; 
January 2005 VA Form 9.  

The Board acknowledges the appellant's argument and is 
sympathetic to the loss of her husband, the veteran.  
However, the Board's mandate is to decide this case in 
accordance with the applicable law.  The law as it stands 
currently authorizes DIC benefits for surviving spouses who 
are currently remarried, but only if they remarried after the 
age of 57. See 38 U.S.C.A. § 103(d)(2)(B).  The Board's 
function is to apply the applicable law to the facts of a 
particular case.  In this regard, federal laws authorizing 
monetary benefits are enacted by Congress, and, unless an 
individual meets all of the requirements of a particular law, 
he or she is not entitled to the benefit; indeed the benefit 
cannot be awarded, regardless of the circumstances. See, 
e.g., Office of Personnel Management v. Richmond, 496 U.S. 
414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); 
Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  The Board is without the 
authority to determine the constitutionality of the 
amendment. 

It is clear in this case that the Veterans Benefits Act of 
2003 does not apply since it clearly and unambiguously states 
that remarriage must take place after age 57.  Since the 
appellant remarried at the age of 47, pursuant to 38 C.F.R. § 
3.50, she can only be considered the "surviving spouse" of 
the veteran as provided in 38 C.F.R. § 3.55.  The provisions 
of 38 C.F.R. § 3.55 state that the remarriage of a surviving 
spouse is not a bar to benefits if the marriage is void or 
has been annulled pursuant to 38 C.F.R. § 3.55(a)(1).  In 
this instance, there is no evidence of record indicating that 
the appellant's remarriage is void or has been annulled.  
Thus, the appellant's claim must be denied since the Board 
may not grant a benefit that the appellant is not eligible to 
receive under statutory law. See Davenport v. Principi, 
supra; Harvey v. Brown, supra.  As such, the Board finds that 
the appellant's claim fails because of absence of legal merit 
or lack of entitlement under the law; and therefore must be 
denied as a matter of law. See Sabonis v. Brown, supra.  The 
appellant is encouraged, however, to keep abreast of any 
future changes to this law; and she is free to reopen her 
claim if the law changes to allow DIC benefits in her 
circumstances.


ORDER

Entitlement to restoration of Dependency and Indemnity 
Compensation is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


